P.3d 572, 574-75 (2010) (explaining when the capable-of-repetition-yet-
                evading-review exception to the mootness doctrine applies).
                            Having considered the parties' arguments, and as the
                underlying district court case has been dismissed, we conclude that this
                petition is moot, and we dismiss the petition.   See id. at , 245 P.3d at
                574 (explaining that this court's duty is to decide actual controversies and
                not to give opinions on moot questions).
                            It is so ORDERED.'




                                                                                          J.
                                                            Hardesty




                                                            Parraguirre


                                                                 CkSZA
                                                            Cherry


                cc: Hon. Michael Montero, District Judge
                     Erwin & Thompson
                     Parsons Behle & Latimer/Reno
                     Pershing County Clerk




                      'In light of this order, we vacate the stay imposed by our October 5,
                2012, order.


SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A